Per curiam.
The appellant has filed a pro se appeal from the grant of a temporary injunction restraining him from going upon the premises of the appellee and harassing its officers and employees. The appellant has failed to file an enumeration of error or a brief as required by the rules of this court. Nevertheless, we have reviewed the record in this case and find the judgment of the trial court amply supported by the affidavits, interrogatories and answers thereto as well as the sworn petition of the appellee.

Judgment affirmed.


All the Justices concur.